DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.     Applicants’ amendment and response of 3/16/2021 are acknowledged.  Claim 1 has been amended. 
Status of the Claims
3.    Claims 1-2, 13, 97-99,101-102,109-110 and 113-126 are pending in this application.   Claim 1 has been amended. Claims 3-12, 14-96, 100, 103-108 and 111-112 have been canceled by previous amendment. 

Information Disclosure Statement
4.      The information disclosure statements filed 3/16/2021 have been considered.  Initialed copies are enclosed. 

Rejections Withdrawn
Claim Rejections - 35 USC § 112
5.      Rejection of claims 1-2, 13, 97-99,101-102,109-110 and 113-126 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement is withdrawn in view of applicants’ amendment and response  of 3/16/2021.

6.      Rejection of claim 114 under 35 U.S.C. 112(b) is withdrawn in view of applicants’ amendment and response of 3/16/2021.

Claim Rejections - 35 USC § 102

7.    Rejection of claims 1-2, 109-110 and 113 under 35 U.S.C. 102(a)(2) as being anticipated by Martin et al., (US 20090074793) is withdrawn in view of applicants’ amendment and response  of 3/16/2021.



Rejections Maintained

Claim Rejections - 35 USC § 103
8.    Rejection of   Claims 1-2, 13, 97-99,101-102,109-110 and 113-126  under 35 U.S.C. 103 as being un-patentable over Martin et al., (US 20090074793), and RANASINGHE et al. (WO2013181696) in view of and Mannent et al. US 20150017182 
The rejection is stated below:
        The amended claims are drawn to a method for reducing IgE induced by a vaccine  against a bacterial infection in a subject with moderate to severe atopic dermatitis, the method comprising administering an interleukin-4 receptor (IL-4R) antagonist to the subject, wherein the IL-4R antagonist is an anti-IL-4R antibody or an antigen-binding fragment thereof, that comprises three HCDRs (HCDR1, HCDR2 and HCDR3) and three LCDRs (LCDR1, LCDR2 and LCDR3), wherein the HCDR1 comprises the amino acid sequence of SEQ ID NO: 3: the HCDR2 comprises the amino acid sequence of SEQ ID NO: 4: the HCDR3 comprises the amino acid sequence of SEQ ID NO: 5: the LCDR1 comprises the amino acid sequence of SEQ ID NO: 6: the LCDR2 comprises the amino acid sequence of SEQ ID NO: 7; and the LCDR3 comprises the amino acid sequence of SEQ ID NO: 8: and wherein the IL-4R antagonist is administered before or concurrent with the vaccine.
      Martin et al. US 20090074793 teach an isolated human antibody or antibody fragment thereof which binds to human interleukin-4 receptor (see abstract). IL-4 has been shown to possess a broad spectrum of biological activities, including growth stimulation of T cells, mast cells, granulocytes, megakaryocytes and erythrocytes. IL-4 induces the expression of class II major histocompatibility complex molecules in resting B cells, and enhances the secretion of IgE and IgG1 isotypes by stimulated B cells (para. 0002). The invention encompasses combination therapies in which the anti-IL-4R antibody or antibody fragment is administered in combination with a second therapeutic agent. Co-administration and combination therapy are not limited to simultaneous administration, but include treatment regimens in which an anti-IL-4R antibody or antibody fragment is administered at least once during a course of treatment that involves administering at least one other therapeutic agent to the patient. A second therapeutic agent may be another IL-4 antagonist, such as another antibody/antibody fragment, or a soluble cytokine receptor, an IgE antagonist, an anti-asthma medication which may be delivered by appropriate means. In a specific embodiment, the anti-IL-4R antibody or antibody fragment of the invention may be administered with an IL-1 
However, Martin et al. do not specifically teach limitations of claims 97-99. 
      RANASINGHE et al. WO2013181696 teach a method for enhancing the efficacy and/or safety of a vaccine comprising: (a) selecting a subject that is susceptible to a bacterial or viral infection; and (b) administering a vaccine specific to said bacterial or viral infection in combination with an IL-4R antagonist to the subject  (see title. Abstract and claims specially claims 1-3). RANASINGHE et al. teach limitations of claims 97-99, 102 (see claims 6-7, 9-10, 14-18, 21, 24, 28 and pages 7, 34-35). RANASINGHE et al. teach limitations of claims 109 -110 (see claims 15, 22). RANASINGHE et al. teach limitation of claim 97 booster doses ( see page 34), limitation of claims 99, 101, 102, 115-118, in milligrams, mg/kg body weight of subjects, and frequency in weeks ( see pages 32-35).
         Mannent et al. teach the added limitations against a bacterial infection in a subject with moderate to severe atopic dermatitis (see para 0029 and 0109). Mennen et al. teach limitations of claim 114 diploma (see 0004, 0006, 0015-0017). Mennen et al. teach a  methods which include administering to a subject in need thereof a therapeutic composition comprising an interleukin-4 receptor (IL-4R) antagonist such as an anti-IL-4R antibody or antigen binding fragment thereof ( see abstract). Mennent et al. teach reducing IgE and IgE inhibitors and IgE antagonist (see claims 13, 47, para 0014, 027, 0108, 0138, 0174, table 3 and example2). Mannent et al. teach that increased IGE levels due to nasal polyps decreased   after anti-IL-4R antibody treatment (see para 
           As to limitations of claim 120-121,  the instant specification teach para [0038] that “Various molecules have been studied as possible adjuvant candidates to increase the immunogenicity and duration of immunity afforded by aP vaccines, e.g., cytokines such as IL-1, IL-12 and GM-CSF, and Toll-like Receptor agonists. There is still an unmet need for improved vaccine compositions and vaccination strategies that prevent B. pertussis infection and transmission. The present inventors have shown herein that administration of an IL-4R antagonist (e.g., an anti-IL-4R antibody) with the aP vaccine results in the production of more Th1 type antigen-specific IgG isotype antibodies (e.g., IgG2a and b/c in mice, or IgG1 in humans) and reduction of IgE and Th2 type antigen-specific IgG isotype antibodies (e.g., IgG1 in mice, or IgG4 in humans), thus affording better protection in response to pathogen challenge. More generally, as shown herein the administration of an IL-4R antagonist (e.g., anti-IL-4R antibody) as an adjuvant in combination with a vaccine produces a Th1 response instead of a Th2 response, thus ensuring better efficacy of the vaccine and/or preventing adverse side effects of the vaccine (e.g., an allergic reaction). 
    As to limitations of claim 120-121, Allen et al teach that Bordetella pertussis is a Gram-negative bacterium that causes the severe and sometimes lethal respiratory disease whooping cough in infants and children. There has been a recent resurgence in the number of cases of pertussis in several countries with high vaccine coverage. This has been linked with waning or ineffective immunity induced by current acellular pertussis vaccines. These acellular pertussis vaccines are formulated with alum as the adjuvant, which promotes strong antibody responses but is less effective at inducing Th1-type responses crucial for effective bacterial clearance. Studies in animal models have demonstrated that replacing alum with alternative adjuvants, such as toll-like receptor agonists, can promote more robust cell-mediated immunity and confer a high level of protection against infection following respiratory challenge (see abstract). Allen Bordetella pertussis vaccine with (TLR4) for vaccinating children with induces Th1 type IgG and reduce Th2 type IgG (see pages 1253-1256). 
     As to limitations of claim 120-121, Allen et al teach that “The current aP vaccines used in most developed countries contain either three or five purified antigens adsorbed to alum and co-formulated with diphtheria and tetanus toxoids (DTaP), usually as part of the pediatric vaccine combinations. The aP vaccines have proven to be safe, with a number of clinical trials demonstrating a significantly lower incidence of adverse side
effects when compared with wP vaccines” see page 1254.
Allen et al teach, “There has been a recent resurgence in the number of cases of pertussis in several countries with high vaccine coverage. This has been linked with waning or ineffective immunity induced by current acellular pertussis vaccines. These acellular pertussis vaccines are formulated with alum as the adjuvant, which
promotes strong antibody responses but is less effective at inducing Th1-type responses crucial for effective bacterial clearance. Studies in animal models have demonstrated that replacing alum with alternative adjuvants, such as toll-like receptor agonists, can promote more robust cell-mediated immunity and confer a high level of protection against infection following respiratory challenge (see abstract).
      It would have been prima facie obvious to one of ordinary skill in the art to combine teachings of the above references to obtain the instant invention, because Hamilton et al. and Allen et al. both teach  a method for enhancing the efficacy and/or safety of a vaccine comprising: (a)    selecting a subject that is susceptible to a bacterial or viral infection; and (b)    administering a vaccine specific to said bacterial or viral infection in combination with an IL-4R antagonist to the subject because the vaccine will be safer and more effective by the production of more Th1 type antigen-specific IgG isotype antibodies and reduction of IgE and Th2 type antigen-specific IgG isotype antibodies. Mannent et al. teach the added limitations against a bacterial infection in a subject with moderate to severe atopic dermatitis.  Martin teach IgE antagonist which will reduce IgE. One of ordinary skilled in the art will be motivated by teachings of Allen et al. that combining IL-4R antagonist with bacterial vaccine increases Th1 response does increasing the Th1 response affect IgE.

RESULT 1 for SEQ ID number 1

AYB30162
ID   AYB30162 standard; protein; 124 AA.
XX
AC   AYB30162;
XX
DT   08-JUL-2010  (first entry)
XX
DE   Human anti-interleukin 4 receptor antibody HCRV protein, SEQ ID 162.
XX
KW   IL-4 receptor; IL-4R; allergy; antiallergic; antianemic; antiasthmatic;
KW   antibacterial; antibody; antibody production; antibody therapy;
KW   antiinflammatory; antisickling; arthritis; asthma; atopic dermatitis;
KW   autoimmune disease; autoimmune hemolytic anemia; barretts esophagus;
KW   cardiovascular-gen.; churg-strauss syndrome; cytostatic; dermatological;
KW   endocrine-gen.; gastrointestinal-gen.; genetic-disease-gen.;

KW   heavy chain variable region; hematological-gen.; hypertrophic scar;
KW   hypotensive; immunomodulator; immunosuppressive; inflammatory disease;
KW   kawasaki disease; lung disease; lymphoproliferative disease;
KW   metabolic-gen.; musculoskeletal-gen.;
KW   mycobacterium tuberculosis infection; ophthalmological; oral-dental-gen.;
KW   pre-eclampsia; prostate hyperplasia; respiratory-gen.; scleroderma;
KW   sickle cell anemia; sjoegrens syndrome; therapeutic; tuberculostatic;
KW   uropathic; urticaria; uveitis; vasotropic; vulnerary; whipple's disease.
XX
OS   Homo sapiens.
XX
CC PN   WO2010053751-A1.
XX
CC PD   14-MAY-2010.
XX
CC PF   27-OCT-2009; 2009WO-US062168.
XX
PR   29-OCT-2008; 2008US-00260307.
XX
CC PA   (REGN ) REGENERON PHARM INC.
XX
CC PI   Fairhurst JL,  Huang TT,  Martin JH,  Papadopoulos NJ;
XX
DR   WPI; 2010-F29795/34.
DR   N-PSDB; AYB30161.
XX
CC PT   New antibody or its antigen-binding fragment is human interleukin-4 
CC PT   receptor inhibitor useful to treat e.g. arthritis, herpetiformis, chronic
CC PT   idiopathic urticaria, scleroderma, hypertrophic scarring and Whipple's 
CC PT   disease.
XX

XX
CC   The present invention relates to a novel antibody or its antigen-binding 
CC   fragment that specifically binds a human interleukin 4 receptor (hIL-4R).
CC   The antibody comprises: a heavy chain variable region (HCVR) and a light 
CC   chain variable region (LCVR); a heavy chain complementarity determining 
CC   region 3 (HCDR3) and a light chain complementarity determining region 3 
CC   (LCDR3); or heavy chain complementarity determining regions (HCDR) 1-3, 
CC   and light chain complementarity determining regions (LCDR) 1-3. The 
CC   present invention also relates to: (1) a nucleic acid sequence encoding 
CC   the HCDR 1-3 and LCDR 1-3 above antibodies; (2) a vector comprising the 
CC   nucleic acid sequence; (3) a host-vector system for the production of the
CC   antibody or its antigen-binding fragment, comprising the vector; and (4) 
CC   a method for producing the antibody or its antigen-binding fragment. The 
CC   antibody or its antigen binding fragment is useful to treat asthma, 
CC   atopic dermatitis, arthritis, herpetiformis, chronic idiopathic 
CC   urticaria, scleroderma, hypertrophic scarring, Whipple's disease, benign 
CC   prostate hyperplasia, lung disorders, inflammatory disorders, allergic 
CC   reactions, Kawasaki disease, sickle cell disease, Churg-Strauss syndrome,
CC   Grave's disease, pre-eclampsia, Sjogren's syndrome, autoimmune 
CC   lymphoproliferative syndrome, autoimmune hemolytic anemia, Barrett's 
CC   esophagus, autoimmune uveitis, tuberculosis or nephrosis. The present 

CC   heavy chain variable region (HCVR) protein.
XX
SQ   Sequence 124 AA;

  Query Match             100.0%;  Score 653;  DB 17;  Length 124;
  Best Local Similarity   100.0%;  
  Matches  124;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLEQPGGSLRLSCAGSGFTFRDYAMTWVRQAPGKGLEWVSSISGSGGNTYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLEQPGGSLRLSCAGSGFTFRDYAMTWVRQAPGKGLEWVSSISGSGGNTYY 60



Qy        61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAKDRLSITIRPRYYGLDVWGQGTT 120
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAKDRLSITIRPRYYGLDVWGQGTT 120

Qy        121 VTVS 124
              ||||
Db        121 VTVS 124

RESULT 1 for SEQ ID number 2

AYB30164
ID   AYB30164 standard; protein; 112 AA.
XX
AC   AYB30164;
XX
DT   08-JUL-2010  (first entry)
XX
DE   Human anti-interleukin 4 receptor antibody HCRV protein, SEQ ID 164.
XX
KW   IL-4 receptor; IL-4R; allergy; antiallergic; antianemic; antiasthmatic;
KW   antibacterial; antibody; antibody production; antibody therapy;
KW   antiinflammatory; antisickling; arthritis; asthma; atopic dermatitis;

KW   cardiovascular-gen.; churg-strauss syndrome; cytostatic; dermatological;
KW   endocrine-gen.; gastrointestinal-gen.; genetic-disease-gen.;
KW   graves disease; growth-disorder-gen.; gynecological;
KW   heavy chain variable region; hematological-gen.; hypertrophic scar;
KW   hypotensive; immunomodulator; immunosuppressive; inflammatory disease;
KW   kawasaki disease; lung disease; lymphoproliferative disease;
KW   metabolic-gen.; musculoskeletal-gen.;
KW   mycobacterium tuberculosis infection; ophthalmological; oral-dental-gen.;
KW   pre-eclampsia; prostate hyperplasia; respiratory-gen.; scleroderma;
KW   sickle cell anemia; sjoegrens syndrome; therapeutic; tuberculostatic;
KW   uropathic; urticaria; uveitis; vasotropic; vulnerary; whipple's disease.
XX
OS   Homo sapiens.
XX
CC PN   WO2010053751-A1.
XX
CC PD   14-MAY-2010.
XX
CC PF   27-OCT-2009; 2009WO-US062168.
XX
PR   29-OCT-2008; 2008US-00260307.
XX
CC PA   (REGN ) REGENERON PHARM INC.
XX
CC PI   Fairhurst JL,  Huang TT,  Martin JH,  Papadopoulos NJ;
XX
DR   WPI; 2010-F29795/34.
DR   N-PSDB; AYB30163.
XX
CC PT   New antibody or its antigen-binding fragment is human interleukin-4 

CC PT   idiopathic urticaria, scleroderma, hypertrophic scarring and Whipple's 
CC PT   disease.
XX
CC PS   Claim 1; SEQ ID NO 164; 24pp; English.
XX
CC   The present invention relates to a novel antibody or its antigen-binding 
CC   fragment that specifically binds a human interleukin 4 receptor (hIL-4R).
CC   The antibody comprises: a heavy chain variable region (HCVR) and a light 
CC   chain variable region (LCVR); a heavy chain complementarity determining 
CC   region 3 (HCDR3) and a light chain complementarity determining region 3 
CC   (LCDR3); or heavy chain complementarity determining regions (HCDR) 1-3, 
CC   and light chain complementarity determining regions (LCDR) 1-3. The 
CC   present invention also relates to: (1) a nucleic acid sequence encoding 
CC   the HCDR 1-3 and LCDR 1-3 above antibodies; (2) a vector comprising the 
CC   nucleic acid sequence; (3) a host-vector system for the production of the
CC   antibody or its antigen-binding fragment, comprising the vector; and (4) 
CC   a method for producing the antibody or its antigen-binding fragment. The 
CC   antibody or its antigen binding fragment is useful to treat asthma, 
CC   atopic dermatitis, arthritis, herpetiformis, chronic idiopathic 
CC   urticaria, scleroderma, hypertrophic scarring, Whipple's disease, benign 
CC   prostate hyperplasia, lung disorders, inflammatory disorders, allergic 
CC   reactions, Kawasaki disease, sickle cell disease, Churg-Strauss syndrome,

CC   lymphoproliferative syndrome, autoimmune hemolytic anemia, Barrett's 
CC   esophagus, autoimmune uveitis, tuberculosis or nephrosis. The present 
CC   sequence represents a human anti-interleukin 4 receptor (IL-4R) antibody 
CC   heavy chain variable region (HCVR) protein.
XX
SQ   Sequence 112 AA;

  Query Match             100.0%;  Score 583;  DB 17;  Length 112;
  Best Local Similarity   100.0%;  
  Matches  112;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;


Qy          1 DIVMTQSPLSLPVTPGEPASISCRSSQSLLYSIGYNYLDWYLQKSGQSPQLLIYLGSNRA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIVMTQSPLSLPVTPGEPASISCRSSQSLLYSIGYNYLDWYLQKSGQSPQLLIYLGSNRA 60

Qy         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGFYYCMQALQTPYTFGQGTKLEIK 112
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGFYYCMQALQTPYTFGQGTKLEIK 112

RESULT 11 for SEQ ID number 3

AZV18552
ID   AZV18552 standard; peptide; 8 AA.
XX
AC   AZV18552;
XX
DT   07-JUN-2012  (first entry)
XX
DE   Human anti-IL-4R alpha antibody heavy chain variable CDR1, SEQ ID 2.
XX
KW   IL-4R alpha; Interleukin-4 receptor alpha; allergic conjunctivitis;
KW   allergic rhinitis; antiallergic; antiasthmatic; antibody therapy;

KW   heavy chain variable region; monoclonal antibody; ophthalmological;
KW   otorhinolaryngological-gen.; prophylactic to disease; respiratory-gen.;
KW   therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2012047954-A1.
XX
CC PD   12-APR-2012.
XX
CC PF   05-OCT-2011; 2011WO-US054856.
XX
PR   06-OCT-2010; 2010US-0390283P.
PR   05-OCT-2011; 2011US-00253103.
XX
CC PA   (REGN ) REGENERON PHARM INC.
CC PA   (DIXD/) DIX D B.
CC PA   (TANG/) TANG X.
XX
CC PI   Dix DB,  Tang X;
XX
DR   WPI; 2012-E22588/28.
XX
CC PT   Liquid pharmaceutical formulation, useful for treating e.g. asthma, 
CC PT   comprises human antibody that specifically binds to human interleukin-4 
CC PT   receptor alpha, buffer, organic cosolvent, thermal stabilizer and 
CC PT   viscosity reducing agent.
XX
CC PS   Claim 26; SEQ ID NO 2; 41pp; English.
XX
CC   The present invention relates to a novel liquid pharmaceutical 
CC   formulation comprising: (a) a human antibody specifically binding human 

CC   an organic cosolvent; (d) a thermal stabilizer; and (e) a viscosity 
CC   reducing agent, where the human anti-IL-4R alpha antibody comprises a 
CC   heavy chain variable region of SEQ ID NO: 1 (see AZV18551) and a light 
CC   chain variable region of SEQ ID NO: 5 (see AZV18555). The pharmaceutical 
CC   formulation of the present invention can be used for treating or 
CC   preventing various atopic diseases such as atopic dermatitis, allergic 
CC   conjunctivitis, allergic rhinitis, asthma and other immunoglobulin E/T 
CC   helper cell mediated diseases. The present sequence represents a human 
CC   anti-interleukin-4 receptor alpha monoclonal antibody heavy chain 
CC   variable complementarity determining region 1 (CDR1) which is 
CC   specifically claimed and can be used in the pharmaceutical formulation 
CC   for treating or preventing various atopic diseases.
XX
SQ   Sequence 8 AA;

  Query Match             100.0%;  Score 45;  DB 19;  Length 8;
  Best Local Similarity   100.0%;  
  Matches    8;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GFTFRDYA 8
              ||||||||
Db          1 GFTFRDYA 8

RESULT 9 for SEQ ID number 4

BBC97884
ID   BBC97884 standard; peptide; 8 AA.

AC   BBC97884;
XX
DT   10-APR-2014  (first entry)
XX
DE   Human anti-IL4R antibody heavy chain variable region (HCVR) CDR2, SEQ 78.
XX
KW   IL-4 receptor; IL-4R antagonist; antiallergic; antiasthmatic;
KW   antibody therapy; antiinflammatory; asthma; heavy chain variable region;
KW   immune stimulation; interleukin-4 receptor; prognosis;
KW   prophylactic to disease; respiratory-gen.; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2014031610-A1.
XX
CC PD   27-FEB-2014.
XX
CC PF   20-AUG-2013; 2013WO-US055747.
XX
PR   21-AUG-2012; 2012US-0691625P.
PR   29-JAN-2013; 2013US-0758097P.
PR   06-FEB-2013; 2013US-0761279P.
PR   14-MAR-2013; 2013US-0783796P.
PR   27-MAR-2013; 2013US-0805797P.
PR   16-JUL-2013; 2013FR-00056994.
XX
CC PA   (SNFI ) SANOFI SA.
CC PA   (REGN ) REGENERON PHARM INC.
XX
CC PI   Ardeleanu M,  Gandhi N,  Graham N,  Kirkesseli SC,  Kundu S,  Radin A;
CC PI   Rocklin RE,  Weinstein S,  Davidson Hamilton J,  Ming J;
XX
DR   WPI; 2014-D78256/19.
DR   N-PSDB; BBC97883.
XX

CC PT   antagonist for reducing incidence of asthma exacerbation(s) in subject.
XX
CC PS   Example 1; SEQ ID NO 78; 115pp; English.
XX
CC   The present invention relates to a method for preventing and treating 
CC   asthma and its associated conditions in a subject. In particular, the 
CC   invention relates to a method for treating asthma, by administering to a 
CC   subject diagnosed with asthma, an anti-interleukin 4 receptor (IL-4R) 
CC   antagonist, where the antagonist is an anti-IL-4R antibody. The invention
CC   also provides a method for treating moderate to severe eosinophilic 
CC   asthma in a subject; a method for reducing or eliminating an asthma 
CC   patient's dependence on inhaled corticosteroids (ICS) and/or long-acting 
CC   beta-agonists (LABA); a method for monitoring the effectiveness of 
CC   treatment of moderate-to-severe asthma in a subject; and a method for 
CC   monitoring a subject's response to treatment with an IL-4R antagonist. 
CC   The IL-4R antagonist reduces incidence of asthma exacerbation in subject,
CC   and improves asthma-associated parameters in a subject. The present 
CC   sequence is a heavy chain variable region (HCVR) CDR2 of a human anti-
CC   IL4R antibody used in the scope of the invention for preventing and 
CC   treating asthma and its complications.
XX
SQ   Sequence 8 AA;


  Best Local Similarity   100.0%;  
  Matches    8;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ISGSGGNT 8
              ||||||||
Db          1 ISGSGGNT 8
RESULT 6 for SEQ ID number 5

BBC97862
ID   BBC97862 standard; peptide; 18 AA.
XX
AC   BBC97862;
XX
DT   10-APR-2014  (first entry)
XX
DE   Human anti-IL4R antibody heavy chain variable region (HCVR) CDR3, SEQ 56.
XX
KW   IL-4 receptor; IL-4R antagonist; antiallergic; antiasthmatic;
KW   antibody therapy; antiinflammatory; asthma; heavy chain variable region;
KW   immune stimulation; interleukin-4 receptor; prognosis;
KW   prophylactic to disease; respiratory-gen.; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2014031610-A1.
XX
CC PD   27-FEB-2014.
XX
CC PF   20-AUG-2013; 2013WO-US055747.
XX
PR   21-AUG-2012; 2012US-0691625P.
PR   29-JAN-2013; 2013US-0758097P.
PR   06-FEB-2013; 2013US-0761279P.
PR   14-MAR-2013; 2013US-0783796P.
PR   27-MAR-2013; 2013US-0805797P.
PR   16-JUL-2013; 2013FR-00056994.

CC PA   (SNFI ) SANOFI SA.
CC PA   (REGN ) REGENERON PHARM INC.
XX
CC PI   Ardeleanu M,  Gandhi N,  Graham N,  Kirkesseli SC,  Kundu S,  Radin A;
CC PI   Rocklin RE,  Weinstein S,  Davidson Hamilton J,  Ming J;
XX
DR   WPI; 2014-D78256/19.
DR   N-PSDB; BBC97861.
XX
CC PT   Use of pharmaceutical composition comprising interleukin-4 receptor 
CC PT   antagonist for reducing incidence of asthma exacerbation(s) in subject.
XX
CC PS   Disclosure; SEQ ID NO 56; 115pp; English.
XX
CC   The present invention relates to a method for preventing and treating 
CC   asthma and its associated conditions in a subject. In particular, the 
CC   invention relates to a method for treating asthma, by administering to a 
CC   subject diagnosed with asthma, an anti-interleukin 4 receptor (IL-4R) 
CC   antagonist, where the antagonist is an anti-IL-4R antibody. The invention
CC   also provides a method for treating moderate to severe eosinophilic 
CC   asthma in a subject; a method for reducing or eliminating an asthma 
CC   patient's dependence on inhaled corticosteroids (ICS) and/or long-acting 
CC   beta-agonists (LABA); a method for monitoring the effectiveness of 
CC   treatment of moderate-to-severe asthma in a subject; and a method for 
CC   monitoring a subject's response to treatment with an IL-4R antagonist. 

CC   and improves asthma-associated parameters in a subject. The present 
CC   sequence is a heavy chain variable region (HCVR) CDR3 of a human anti-
CC   IL4R antibody used in the scope of the invention for preventing and 
CC   treating asthma and its complications.
XX
SQ   Sequence 18 AA;

  Query Match             100.0%;  Score 92;  DB 21;  Length 18;
  Best Local Similarity   100.0%;  
  Matches   18;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AKDRLSITIRPRYYGLDV 18
              ||||||||||||||||||
Db          1 AKDRLSITIRPRYYGLDV 18
RESULT 3   for SEQ ID number 6

AZV18556
ID   AZV18556 standard; peptide; 11 AA.
XX
AC   AZV18556;
XX
DT   07-JUN-2012  (first entry)
XX
DE   Human anti-IL-4R alpha antibody light chain variable CDR1, SEQ ID 6.
XX
KW   IL-4R alpha; Interleukin-4 receptor alpha; allergic conjunctivitis;
KW   allergic rhinitis; antiallergic; antiasthmatic; antibody therapy;
KW   antiinflammatory; asthma; atopic dermatitis; dermatological;
KW   light chain variable region; monoclonal antibody; ophthalmological;

KW   therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2012047954-A1.
XX
CC PD   12-APR-2012.
XX
CC PF   05-OCT-2011; 2011WO-US054856.
XX
PR   06-OCT-2010; 2010US-0390283P.
PR   05-OCT-2011; 2011US-00253103.
XX
CC PA   (REGN ) REGENERON PHARM INC.
CC PA   (DIXD/) DIX D B.
CC PA   (TANG/) TANG X.
XX
CC PI   Dix DB,  Tang X;
XX
DR   WPI; 2012-E22588/28.
XX
CC PT   Liquid pharmaceutical formulation, useful for treating e.g. asthma, 
CC PT   comprises human antibody that specifically binds to human interleukin-4 
CC PT   receptor alpha, buffer, organic cosolvent, thermal stabilizer and 
CC PT   viscosity reducing agent.
XX
CC PS   Claim 26; SEQ ID NO 6; 41pp; English.
XX
CC   The present invention relates to a novel liquid pharmaceutical 
CC   formulation comprising: (a) a human antibody specifically binding human 
CC   interleukin-4 receptor alpha (hIL-4R alpha ); (b) a buffer solution; (c) 
CC   an organic cosolvent; (d) a thermal stabilizer; and (e) a viscosity 

CC   heavy chain variable region of SEQ ID NO: 1 (see AZV18551) and a light 
CC   chain variable region of SEQ ID NO: 5 (see AZV18555). The pharmaceutical 
CC   formulation of the present invention can be used for treating or 
CC   preventing various atopic diseases such as atopic dermatitis, allergic 
CC   conjunctivitis, allergic rhinitis, asthma and other immunoglobulin E/T 
CC   helper cell mediated diseases. The present sequence represents a human 
CC   anti-interleukin-4 receptor alpha monoclonal antibody light chain 
CC   variable complementarity determining region 1 (CDR1) which is 
CC   specifically claimed and can be used in the pharmaceutical formulation 
CC   for treating or preventing various atopic diseases.
XX
SQ   Sequence 11 AA;

  Query Match             100.0%;  Score 58;  DB 19;  Length 11;
  Best Local Similarity   100.0%;  
  Matches   11;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSLLYSIGYNY 11
              |||||||||||
Db          1 QSLLYSIGYNY 11
RESULT 19 for SEQ ID number 8
BBC97894
ID   BBC97894 standard; peptide; 9 AA.
XX
AC   BBC97894;
XX
DT   10-APR-2014  (first entry)
XX

XX
KW   IL-4 receptor; IL-4R antagonist; antiallergic; antiasthmatic;
KW   antibody therapy; antiinflammatory; asthma; immune stimulation;
KW   interleukin-4 receptor; light chain variable region; prognosis;
KW   prophylactic to disease; respiratory-gen.; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2014031610-A1.
XX
CC PD   27-FEB-2014.
XX
CC PF   20-AUG-2013; 2013WO-US055747.
XX
PR   21-AUG-2012; 2012US-0691625P.
PR   29-JAN-2013; 2013US-0758097P.
PR   06-FEB-2013; 2013US-0761279P.
PR   14-MAR-2013; 2013US-0783796P.
PR   27-MAR-2013; 2013US-0805797P.
PR   16-JUL-2013; 2013FR-00056994.
XX
CC PA   (SNFI ) SANOFI SA.
CC PA   (REGN ) REGENERON PHARM INC.
XX
CC PI   Ardeleanu M,  Gandhi N,  Graham N,  Kirkesseli SC,  Kundu S,  Radin A;
CC PI   Rocklin RE,  Weinstein S,  Davidson Hamilton J,  Ming J;
XX
DR   WPI; 2014-D78256/19.
DR   N-PSDB; BBC97893.
XX
CC PT   Use of pharmaceutical composition comprising interleukin-4 receptor 
CC PT   antagonist for reducing incidence of asthma exacerbation(s) in subject.
XX

XX
CC   The present invention relates to a method for preventing and treating 
CC   asthma and its associated conditions in a subject. In particular, the 
CC   invention relates to a method for treating asthma, by administering to a 
CC   subject diagnosed with asthma, an anti-interleukin 4 receptor (IL-4R) 
CC   antagonist, where the antagonist is an anti-IL-4R antibody. The invention
CC   also provides a method for treating moderate to severe eosinophilic 
CC   asthma in a subject; a method for reducing or eliminating an asthma 
CC   patient's dependence on inhaled corticosteroids (ICS) and/or long-acting 
CC   beta-agonists (LABA); a method for monitoring the effectiveness of 
CC   treatment of moderate-to-severe asthma in a subject; and a method for 
CC   monitoring a subject's response to treatment with an IL-4R antagonist. 
CC   The IL-4R antagonist reduces incidence of asthma exacerbation in subject,
CC   and improves asthma-associated parameters in a subject. The present 
CC   sequence is a light chain variable region (LCVR) CDR3 of a human anti-
CC   IL4R antibody used in the scope of the invention for preventing and 
CC   treating asthma and its complications.
XX
SQ   Sequence 9 AA;

  Query Match             100.0%;  Score 47;  DB 21;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;


              |||||||||
Db          1 MQALQTPYT 9

Applicants’ Arguments
9.     Applicant disagrees. The skilled artisan would not have been motivated to use an IL-4R antagonist to reduce IgE induced by a vaccine against a bacterial infection in a subject with moderate to severe atopic dermatitis, and could not have predicted that an anti-IL-4R antibody could be used to reduce IgE induced by such a vaccine, as claimed, in view of the cited references.
      The currently amended claims are directed to a method in patients with moderate to severe atopic dermatitis. As an initial matter, Applicant submits that none of the cited references discusses a patient with moderate to severe atopic dermatitis. Moreover, as of the filing date of the present application, it was known in the art that patients with atopic or allergic disease, including moderate to severe atopic dermatitis, are susceptible to increased vaccine-specific IgE immune responses; it was believed that virus-specific IgE could increase the risk for or antigen exposure. See, Schneider et al., JAllergy Clin Immunol, 126(6): 1306-1307, 2014 (a copy is submitted with the accompanying IDS as Cite No. 041). These claimed patients would be considered a difficult-to-treat population by the skilled artisan. Becausethe cited combination of references fails to teach or suggest treating the claimed patients and also fails to provide a reasonable expectation of success of treating the claimed patients, this rejection should be withdrawn for at least this reason.
Moreover, as acknowledged by the Examiner on pages 11-12 of the Office Action, the present application discloses that the anti-IL-4R antibody-mediated reduction in IgE induced by a vaccine against a bacterial infection correlates with a reduction in a Th2 immune response and an increase in a Thl immune response (see, e.g, paragraph 0116 in Example 2). In contrast, the Jackson reference, which is cited as allegedly disclosing administration of a vaccine in combination with an IL-4R antagonist, discloses that IL-4R antagonist adjuvanted vaccination resulted in an increase in a Th2 response.


     In view of the reported desirability to skew the immune response from Th2 to Thl for a bacterial vaccine (e.g., pertussis) reported in Allen, the correlation between reducing IgE levels and the same skewed immune response from Th2 to Thl reported in the Examples of the present application, and the reported effects of IL-4R antagonism in Jackson, which increased the Thl immune response, the skilled artisan would not have been motivated to pursue IL-4R antagonism as an avenue for reducing IgE induced by a vaccine to a bacterial infection. Moreover, neither Martin nor Mannent provide the guidance necessary to address the deficiencies noted above. Martin discusses only generic combinations, and neither reference discusses vaccines in general, let alone a vaccine against a bacterial infection. In view of the unpredictable effects of IL-4R antagonism in different patient populations, as noted by the Office in making the present enablement rejection, the skilled artisan could not have predicted whether an anti-IL-4R antibody, as claimed, would have skewed the immune response from Th2 to Thl to 
     In view of the foregoing, Applicant submits that the presently claimed invention would not have been obvious in view of the cited art, and respectfully requests withdrawal of this ground of rejection
Office Response
10.      In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
         Mannent et al. teach the added limitations against a bacterial infection in a subject with moderate to severe atopic dermatitis ( see para 0029 and 0109). RANASINGHE et al. WO2013181696 teach a method for enhancing the efficacy and/or safety of a vaccine .
       In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been prima facie obvious to one of ordinary skill in the art to combine teachings of the above references to obtain the instant invention, because Ranasinghe    et al. and Allen et al. both teach  a method for enhancing the efficacy and/or safety of a vaccine comprising: (a)    selecting a subject that is susceptible to a bacterial or viral infection; and (b)    administering a vaccine specific to said pertussis infection in combination with an IL-4R antagonist to the subject ( see body of 103 rejections above). One of ordinary skilled in the art will be motivated by teachings of Allen et al. that reduction of IgE and Th2 type antigen-specific IgG isotype antibodies.
In response to applicant's argument that Ranasinghe et al. do not discuss vaccine , RANASINGHE et al. WO2013181696 teach a method for enhancing the efficacy and/or safety of a vaccine , the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
       In response to applicant's argument that that an anti-IL-4R antibody could use to enhance the efficacy of a pertussis vaccine, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
       Contrary to applicants’ belief that a skilled artisan would not use an IL-4R antagonist. An artisan would clearly use the IL-4R antagonist as an antibody or an antigen-binding fragment thereof that bind IL-4R-alpha because Ranasinghe et al.  teach
In a first aspect, the present invention provides a method for inducing an antigen-specific immune response in a subject, the method comprising administering the antigen to the subject in combination with an interleukin-4 receptor (IL-4R) antagonist.
In a second aspect, the present invention provides a method for increasing the 20 avidity of immune cells for an antigen in a subject, the method comprising administering the antigen to the subject in combination with an interleukin-4 receptor (IL-4R) antagonist.
In a third aspect, the present invention provides a method for increasing the number of immune cells specific for an antigen in a subject, the method comprising administering 25 the antigen to the subject in combination with an interleukin-4 receptor (IL-4R) antagonist. (See Jackson et al. page 3).

Conclusion
11.      No claims are allowed.
12.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
June 30, 2021